Citation Nr: 0429627	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  95-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for quadriplegia, claimed as due to VA hospitalization 
and treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The veteran's claim was initially denied in an April 1997 
Board decision.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in March 2000, the Court vacated this decision and 
remanded the case back to the Board.  Subsequently, the Board 
remanded this case back to the RO in December 2000 and May 
2003, and, during the pendency of this appeal, the veteran 
changed his residence to Tennessee, and the Nashville, 
Tennessee VARO now maintains his VA records.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran did not incur additional disability, to 
include quadriplegia, as a result of treatment at a VA 
facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for quadriplegia, claimed as due to VA 
hospitalization and treatment, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has, except as noted 
below, obtained records corresponding to medical treatment 
reported by the veteran.  Moreover, the veteran has been 
afforded a VA examination and a VA claims file review 
addressing his contentions.

In the December 2000 remand, the Board requested that the RO 
obtain treatment records corresponding to reported private 
medical treatment.  In a January 2001 letter, the RO 
requested that the veteran provide signed release forms so 
that VA could obtain those records.  The veteran did not 
respond to this request, however.  In this regard, the Board 
notes that VA's duty to assist is not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence, such as provided signed release forms.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's failure to respond to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist him 
in this regard.  

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in an January 2001 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified in the January 2001 letter that he 
should submit any additional records that he had in support 
of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  However, the original RO 
decision from which this appeal arose was issued in 1995, 
well before the enactment of the VCAA.  Consequently, VA 
could not possibly have informed the appellant of a law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in January 2001 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was provided to the veteran in June 2002.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  38 U.S.C.A. § 1151 
has recently been amended, and the amended statute indicates 
that a showing of negligence or fault is necessary for 
entitlement to compensation for claims filed on or after 
October 1, 1997.  However, for claims filed prior to October 
1, 1997, as here, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994). 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has asserted that he developed 
quadriplegia as a result of cervical spine surgery performed 
at a VA facility in May 1991.  During his October 2002 VA 
hearing, he asserted that he was never warned of any surgical 
risks and that the doctor who performed the surgery was not 
the same doctor who had been treating him.

Prior to 1991, the veteran underwent a cervical laminectomy 
for cervical spondylosis at a VA facility in September 1983.  
The discharge report from this hospitalization indicates that 
the veteran did well medically through his treatment course, 
and he was discharged "in a good state of health."
 
In January 1991, the veteran was admitted to a VA hospital 
with complaints of weakness and heaviness of the lower 
extremities.  At that time, the veteran stated that he used 
crutches to walk, although these were causing his hands to be 
painful.  Several radiological studies of the cervical spine 
revealed severe foraminal stenosis at multiple levels, a wide 
laminectomy from C3 to C7, and diffuse cord atrophy from C3 
to C7.  The veteran's treatment provider recommended surgical 
intervention, and a signed consent form from April 1991 is 
included in the claims file.  In May 1991, a C2-C3 
laminectomy, with posterior facet fusion from C2 to C6, was 
performed.  The procedure itself was uneventful, with no 
complications, but the veteran subsequently developed a 105 
degree fever and dilutional hypoantremia.  During the 
postoperative period, there was a return of upper extremity 
function at the C6-C7 level but no return of lower extremity 
function except for involuntary spasticity.  Upon examination 
at discharge in July 1991, the veteran's lower extremities 
were noted to be totally paralyzed, with spasticity.

In March 2002, the veteran underwent a VA examination, with 
an examiner who reviewed his claims file.  The examiner found 
that the veteran still had quadriplegia, with a neurogenic 
bowel and bladder, a grade 4 sacral decubitus ulcer, and 
chronic lower extremity edema.  Also, the examiner noted that 
the veteran had paralysis of the lower extremities prior to 
the May 1991 surgery and that there was no operative 
complication or documentation of worsening of his 
neurological symptoms after surgery.  Accordingly, the 
examiner determined that the veteran's current neurological 
deficit was not due to his cervical laminectomy and fusion in 
May 1991.

Following the Board's May 2003 remand, the veteran's claims 
file was referred to a VA neurologist for a medical opinion 
in August 2003.  This doctor reviewed the series of events 
leading up to the May 1991 surgery and found that the 
veteran's severe spondylotic myelopathy was worsening from 
the time of admission to surgery but did not significantly 
worsen as a result of the surgery.  Given the severe nature 
of this case, it was "well within the standard of care to 
expect some worsening postop."  The doctor found that most 
symptoms were attributable to severe spondylotic myelopathy 
and that there was no indication that these symptoms were 
worsened by the surgery.  Also, there was no documentation of 
major changes between the pre-op and post-op periods.  
Rather, the worsening was "VERY likely" due to the 
progression of this disease and consistent with its "natural 
history."  Overall, there was no indication that the 
veteran's current level of disability was attributable to the 
surgery.  Rather, it was "reasonably possible" that the 
surgery slowed down further deterioration and that the 
veteran might have been worse off without the surgery.

In this case, the Board is aware that the veteran was first 
found to have quadriplegia following his May 1991 VA cervical 
spine surgery.  The question, however, is whether such 
disability was the result of the VA treatment and surgery.  
In this regard, the Board observes that the VA opinions from 
2002 and 2003 both indicate that there had been no showing of 
a causal relationship between the VA surgery and the 
veteran's current neurological deficit.  Indeed, the doctor 
who rendered the 2003 opinion noted that the veteran's 
current disability was consistent with the "natural 
history" of his severe spondylotic myelopathy and that it 
was reasonably possible that the progression of that disease 
was slowed by the surgery.   The veteran has presented no 
medical evidence contradicting these opinions.

Indeed, the only other evidence of record in support of the 
veteran's claim is his own lay opinion, described above.  The 
Board, however, observes that the veteran has not been shown 
to possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional disability, to include quadriplegia, as a result 
of treatment at a VA facility.  Therefore, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for such 
disability must be denied.  In reaching this conclusion, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for quadriplegia, claimed as due to VA 
hospitalization and treatment, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



